department of the treasury internal_revenue_service washington d c mar tep ra th tax_exempt_and_government_entities_division uil no legend taxpayer a taxpayer b financial advisor c individual d ira x ira y plan z company p account e state m amount a amount b date date dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ page of the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age and taxpayer b age the taxpayers’ represent that they received distributions from ira x totaling amount a and ira y totaling amount a collectively amount b the taxpayers assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to incorrect advice they received from financial advisor c and that amount b has not been used for any other purpose prior to their retirement the taxpayers were participants in plan z upon retirement the taxpayers liquidated their qualified_plan accounts taxpayer a rolled the liquidated funds over into ira x and taxpayer b rolled the liquidated funds over into ira y financial advisor c a licensed and practicing accountant in state m was the taxpayers’ financial advisor for more than twenty years financial advisor c advised the taxpayers that funds in ira accounts are not as secure against third party creditor claims as funds in tax qualified_plans and that they could achieve a tax free rollover of amount a from iras x and y back into plan z on date the taxpayers acting on the advice of financial advisor c requested a distribution of amount a from iras x and y and deposited amount b into account e the taxpayers then directed individual d the human resources manager at company p to transfer amount a from account e into each taxpayer’s account in plan z the taxpayers assert that on date individual d learned from the plan_administrator that the taxpayers were not eligible to make a rollover_contribution to plan z because they were no longer participants in the plan the taxpayers further represent that individual d did not inform them that they could not make the rollover_contribution until after the expiration of the day period contained in sec_408 of the code documentation provided indicates that the taxpayers received incorrect advice from financial advisor c based on the facts and representations the taxpayers request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from iras x and y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page of sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check page of whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by the taxpayers is consistent with their assertion that their failure to accomplish a timely rollover was caused by incorrect advice they received from financial advisor c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from iras x and y the taxpayers are granted a period of days from the issuance of this ruling letter to contribute each amount to a rollover ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with power_of_attorney on file in this office if you wish to inquire about this ruling please contact d no at or fax please address all correspondence to se t ep ra t1 sincerely yours na v e -4frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
